Citation Nr: 1027519	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  94-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for multiple joint arthralgia, 
to include the knees, right ankle, and right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1992, in addition to periods of unverified service in the 
National Guard both prior to and following the period of active 
service, with reserve component service apparently ending in 
2005.  The record also suggests that the Veteran had a period of 
active service or active duty for training in 1977, although 
there is no official separation document of record for that 
period.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claim 
was remanded by the Board for additional development in September 
1996, denied by the Board in August 2002, and remanded to the 
Board by the Court of Appeals for Veteran's Claims in March 2003.  
The Board remanded the claim for additional development in 
December 2003, April 2005, December 2006, and September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board notes that this appeal arises from a 
1992 rating decision.  The substantive appeal was perfected in 
1994, more than 15 years ago.  The Board initially Remanded the 
claim remaining on appeal in 1996, and then denied the claim in 
2002.  The Veteran appealed that denial to the Unites States 
Court of Appeals for Veterans Claims ("Court"), which in a May 
2003 decision, vacated the Board's 2002 decision.  The claim has 
since been Remanded twice by the Board.  Of the eight claims the 
Veteran initially submitted in early 1992, only this claim, which 
consolidates three of the original claims, remains.  This appeal 
clearly demonstrates a lengthy and procedural complex claims 
process.  Unfortunately, Remand is required because none of the 
medical opinions of record have adequately addressed the medical 
evidence available from the more than 15 years of the pendency of 
the claim, and because the Veteran has not identified some 
medical records referenced in the claims file which appear to be 
relevant to the claim and which have not been identified or 
obtained.  

Reserve component records prior to the Veteran's 1990 to 1992 
active service reflect that the Veteran fell on his right hip in 
June 1977 and complained of his right ankle in 1977.  

The Veteran fell in April 1991, landing on his hand, hitting his 
hip on a rock.  A knee disorder and back disorder were diagnosed 
and physical therapy was performed.  Numerous follow-ups from the 
April 1991 fall were conducted.  In August 1991 he was seen with 
complaints of right hip pain.  Limitation of his physical profile 
in October 1991 and April 1992 is noted in the service treatment 
records.  In February 1992, he was advised to have surgery on his 
back and ankle.

In April 1992, the Veteran submitted claims for multiple joint 
arthralgia of several joints.  There are examinations for reserve 
component purposes of record during the period from 1992 to 1999, 
but there is no evidence of VA examination until 1999.  At that 
time, the Veteran complained of right hip pain, and bilateral 
knee pain.  Radiologic examination of the right hip and of the 
knees bilaterally disclosed no abnormality.  As the Veteran did 
not report right ankle pain, no examination of the right ankle 
was conducted.  Another VA examination was afforded in 2002.  No 
diagnosis was assigned for complaints of arthralgia of the right 
hip and of the knees.

VA outpatient clinical records reflect that, in 2003, the Veteran 
underwent surgical treatment of a cervical spine disorder 
incurred because the Veteran sustained an injury when he sat down 
in a broken chair.  The record does not disclose the 
circumstances of this injury, such as whether it occurred at the 
Veteran's home, at his employment, or otherwise.  However, it 
appears to the Board that the records of the Veteran's clinical 
evaluations conducted following that injury would be relevant to 
the claim on appeal.  Unfortunately, these records are not 
associated with the claims files, and it is not clear whether the 
cervical spine surgery was conducted at a VA facility or a 
private facility.

VA examination conducted in 2007 discloses no abnormality of the 
right hip, knees, or right ankle.  The VA examiner commented that 
the Veteran's complaints of hip and leg pain appeared to be 
primarily linked to lumbar pain.  The examiner ordered an MRI, 
but did not review that MRI before completing the examination 
report.  An addendum to the VA examination was prepared in 
October 2007 by a provider who had not examined the Veteran.  The 
addendum provided an opinion unfavorable to the claim on appeal, 
but failed to discuss the documented medical evidence.  

Another VA examination was conducted in December 2008, following 
a Board Remand in February 2008.  The examination report noted 
the Veteran's 1991 injury during service, and the Veteran's 
chronic complaints of right hip, bilateral knee, and left ankle 
pain since that time.  The examiner also discussed the Veteran's 
occupational background.  The examiner set forth the Veteran's 
complaints of chronic pain in the right hip, knees, and right 
ankle, and noted that the Veteran was treated by private 
physicians for a period following his service discharge, and 
noted that there were VA clinical records, such as those showing 
treatment of bilateral knee pain.  However, the examiner filed to 
discuss the findings and diagnoses related to the right hip, 
knees, or right ankle, during the period from 1992 to 2008.  The 
examiner assigned diagnoses of moderate arthritis changes of the 
right hip, knees, and right ankle.  The examiner provided an 
opinion favorable to the Veteran's claim.  However, in the 
absence of discussion of the medical evidence during the 15 years 
between the Veteran's 1992 service discharge and his December 
2008 VA examination, the RO concluded that additional examination 
was required.  

The report of VA examination conducted in 2010 described some of 
the clinical and occupational evidence of record, but did not 
provide a rationale for the conclusion that the claimed disorders 
were not related to the Veteran's service.  

The claims file now includes evidence beginning primarily in 
1990, more than 20 years ago.  It is a daunting task to review 
the records of active service, reserve component service, 
apparently from 1977 to 2005, occupation experience from 1977 to 
present, and post-service clinical records from 1992 to the 
present.  However, proper adjudication of this claim at this 
point requires consideration of these records.  The consideration 
of the clinical records is complicated by the fact that 
development of the post-service records has never included 
comprehensive description by the Veteran of all clinical records 
through the appeal period as the length of the appeal period has 
been extended.  Unfortunately, completion of appellate review now 
requires comprehensive development and review.

Accordingly, the case is REMANDED for the following action:

.  Make a comprehensive list of all VA clinical 
records available from April 1992 to the present.  
Review the VA records associated with the claims 
files against the comprehensive list of VA 
clinical records available.  Add any records 
which might be relevant to the claim to the 
claims files, especially records related to 
orthopedic or general medical treatment, 
podiatric treatment, all records of treatment of 
either knee, to include records of physical 
therapy, records of knee braces authorized by VA, 
all radiologic examinations of any type of the 
right hip, right ankle, or either knee, and the 
like.  

2.  Ask the Veteran to provide a comprehensive 
list of all non-VA treatment he has received for 
the right hip, either knee, or the right ankle 
since his service discharge in 1992.  Ask the 
Veteran to make a comprehensive list of all non-
VA hospitalizations since 1992, and all surgical 
procedures performed in a non-VA facility since 
1992, to include, in particular, identification 
of a facility at which he underwent cervical 
spine surgery in 2003.  Request all identified 
non-VA records that the Veteran identifies as 
possibly relevant to the claim.  

3.  The Veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate a complaint of 
any claim on appeal, including records from 
employment, former fellow employees or 
supervisors, statements of individuals who have 
observed relevant symptoms, and the like.

4.  After the aforementioned development has 
been completed and all records, and/or 
negative response(s), associated with the 
claims folder, the claims folder should be 
returned to a VA examiner who performed a VA 
examination, or a new VA examination should be 
afforded to the Veteran.  

The examiner should review the claims folder, and 
note such review in the claims folder.  

The examiner should then address the following 
questions, in light of service treatment records, 
post-service clinical records from 1992 to the 
present, the Veteran's account of the chronicity 
of symptoms since his service discharge, and the 
findings on current examination:

i) What diagnosis(es) is/are appropriate for the 
Veteran's right hip, right knee, left knee, and 
right ankle disorders?

ii) Is it is at least as likely as not (a 50% or 
higher degree of probability) that the Veteran 
has a current disorder of multiple joints, 
manifested by right hip, right knee, left knee, 
and right ankle complaints, that 

(a) had its onset during the Veteran's military 
service, or, was present within one year 
following the Veteran's service discharge, or, 

(b) was caused, or aggravated, by the Veteran's 
active military service or any incident thereof, 
or has been chronic and continuous since the 
Veteran's service discharge in 1992?

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  Thereafter, necessary 
development should be completed.

5.  The RO/AMC should thereafter review the 
additional evidence that has been obtained and 
determine whether the benefits sought on appeal 
may now be granted.  If any of the benefits 
sought on appeal remain denied, the Veteran, and 
his representative, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, this appeal should be returned to this Board for 
further appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (9).


